By the Court,
Dixon, C. J.
But one notice of trial is required in appeals from justices of the peace. It may be given by either party, and when given, the appeal may be brought to a hearing without “further notice.” R. S. ch. 120, sec. 216. “ If neither party bring it to a hearing before the end of the second term, the court shall dismiss the appeal, unless it continue the same by special order for cause shown.” Id.; Vibbert vs. Sheppard, 15 Wis., 106. The end of the second term had not come when the motion in this case was made, and it was properly denied.
The contract with the plaintiff in error was not void for want of authority in the officers of the district to make it. In the absence of any special and inconsistent determination of the qualified voters at the last annual meeting, and subject to their power at the next, or of the new board, to determine with respect to the length of time a school should be taught, whether by a male or female teacher, or both, and the application to be made of the moneys' received from the school fund and the *319town; the power of the clerk, with the consent of the director or treasurer, or both, to contract with and hire a qualified teacher, and bind the district, was general. R. S. 1849, ch. 19, secs. 14, 27; now secs. 15, 27, ch. 28, R. S., 1858. Without such previous determination, the contract was beyond all question good until the next annual meeting, and thereafter, provided no contrary directions were then given by the voters, or subsequently by the new board, in case the voters neglected to act. Unless rejected in one form or the other, and proper notice-thereof given to the plaintiff in error, the district was still liable for all services duly performed under it. Having been entered into by competent authority, its prima fade validity continued until the contrary was shown, the burden of which was upon the district. It should, therefore, have been received in evidence, leaving the district to establish its invalidity by showing, if such were the fact, that it had been in due form rejected.
Judgment reversed, and a new trial awarded.